DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This office action is in response to the amendment filed 26 April 2019. No claims have been amended. Claims 9-11, 13-16, 27 and 29-62 have been cancelled. No claims have been added. Therefore, claims 1-8, 12, 17-26 and 28 are presently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #7 in figure 1B, #11 in figure 2A, #511 in figure 6D and #644 in figure 7D.  
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of “the first tube is variably restricted”, as recited in lines 2-3 of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
The abstract of the disclosure is objected to because of the phrase “disclosed”, as recited in line 1, which is considered to be legal phraseology that can be implied.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: the limitation of "an attachment mechanism for attaching the first tube", as recited in line 2 of claim 28, and the limitation of "a means for anchoring a proximal and distal anchor", as recited in lines 2-3 of claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12, 17-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4 recite “longitudinal expansion of the first tube is restricted less than radial expansion of the first tube”. It is unclear if the longitudinal expansion of the first tube is more restricted less “than” or restricted “less than” the radial expansion of the first tube. Line 6 recites “an open proximal end” and it is unclear if this open proximal end is the same as or different from the proximal end recited in line 3. Line 6 further recites “a proximal end” and it is unclear if this proximal end is the same as or different from the proximal end recited in line 3.
Regarding claim 19, line 2 recites “the expansion”. As the first and second distention device expand longitudinally and radially, see claims 1 and 17, it is unclear if the claim intends for the expansion to be in the longitudinal or radial direction.
Regarding claim 23, line 3 recites the limitation of “the controller” which lacks antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, 17-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser (DE 2,028,036 A1) in view of Roth et al. (2007/0088239 A1).
Regarding claim 1, in figures 1-4 Kayser discloses a device for assisting breathing in a subject (underwear 1; the device 1 assists a patient with inhalation and expiration, see para. [0001]), comprising: a first tube (thin rubber tube 7, located at top-most section of the device 1 at the chest region of the user, see fig. 2) comprising a flexible and elastic material that forms a first tube lumen extending from a proximal end of the first tube (the first tube 7, part of a plurality of tubes 7, is made of a flexible and elastic rubber that forms the first tube lumen, see fig. 2, and that allows the first tube 7 to expand longitudinally, see fig. 3 and para. [0004]), wherein longitudinal expansion of the first tube 7 is restricted less than radial expansion of the first tube 7 (the first tube 7 expands longitudinally, where longitudinal expansion is restricted due to the length of the first tube 7 being sized to fit over the chest of the body, and includes non-stretchable fibers 8 that prevent it from expanding radially, see fig. 3 and paras. [0003]-[0004]); and a connection element (a port, near the proximal end of the first tube 7, is shown in figure 3 and the port is connected to a controlled hydraulic system that is driven by 
Kayser’s first tube 7 appears to have a hoop-shape, see fig. 3, with the first proximal end located near the first air supply port, but lacks a detailed description of the first tube having a distal end.
However, in figures 2B and 3B Roth teaches a first tube 250A, among a plurality of tubes 250A-L, with an open proximal end 260A in communication with a compressor 320, see fig. 3B, and a closed distal end (shown on the opposite side of the open proximal end 260A) at an opposite side of the first tube 30 (the first tube 250A is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260A, the pressurized fluid flowing from the open proximal end 260A to the distal end when its inflation valve 326A is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the first tube, see para. [0063] of Roth.
Regarding claim 2, the modified Kayser device discloses that radial expansion of the first tube is completely restricted (the first tube 7 includes non-stretchable fibers 8 
Regarding claim 3, the modified Kayser device discloses that longitudinal expansion of the first tube is substantially free from restriction (the first tube 7 is made of flexible and elastic rubber that allows it to expand along its length, in the longitudinal direction, see fig. 3 and para. [0004] of Kayser).
Regarding claim 4, the modified Kayser device discloses that longitudinal expansion of the first tube is variably restricted (the first tube 7 is made of flexible and elastic rubber and has a fixed length, the length corresponding to the chest area of the user, that restricts it to only expanding along its length, see fig. 3 and para. [0004] of Kayser).
Regarding claim 5, the modified Kayser device discloses that restriction of radial expansion of the first tube is provided by restrictive fibers (non-stretchable fibers 8, see fig. 3 of Kayser) connected to the flexible and elastic material (non-stretchable fibers 8 are connected to the rubber of the first tube 7 to prevent it from expanding radially, see figs. 2-3 and paras. [0003]-[0004] of Kayser).
Regarding claim 6, the modified Kayser device discloses that the distal end of the first tube lumen is closed (the first tube lumen 250A is shown to be closed, see fig. 2B of Roth).
Regarding claim 8, the modified Kayser device discloses that a second tube comprising a flexible and elastic material that forms a second tube lumen, wherein the second tube lumen extends from an open proximal end to a closed distal end of the second tube, and wherein longitudinal expansion of the second tube is restricted less 
The modified Kayser device discloses everything as claimed, including the second tube (see fig. 2 of Kayser), but lacks a detailed description of the connection element comprising a second air supply port in fluid communication with an open proximal end of the second tube lumen and attached to a proximal end of the second tube.
However, in figure 2B Roth teaches that a connection element 310B comprises a second air supply port in fluid communication with an open proximal end 260B of the second tube 250B lumen and attached to the proximal end of the second tube 250B (the first tube 250B is supplied a pressurized fluid from the compressor 320 at its open proximal end near end 260B, the pressurized fluid flowing from the open proximal end 260B to the distal end when its inflation valve 326B is opened, see paras. [0034], [0053] and [0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayser’s first tube to have a distal end as taught by Roth to provide individual inflation and deflation control of the second tube, see para. [0063] of Roth.
Regarding claim 12, the modified Kayser device discloses that at least one of the longitudinal restrictions of the first tube is different than at least one of the longitudinal restrictions of the second tube (the first tube 7 is longitudinally restricted due to its length, the length corresponding to the chest of the user, the second tube 7 is 
	Regarding claim 17, the modified Kayser device discloses that a system comprising: a first and second distension device of claim 1; wherein the first distension device is designated for attachment to the chest of the subject (the first distention device includes the first tube 7 and first air supply port, which are located on the chest of the user, shown near the arms 4 of the device 1, see fig. 2 of Kayser), and wherein the second distension device is designated for attachment to the abdomen of the subject (the second distention device, including the structure as taught by Kayser, includes a second tube 7 located on the abdomen of the user, shown as a second tube 7 located near the bottom 5 of the device 1, see fig. 2 of Kayser).
Regarding claim 18, the modified Kayser device discloses that a controller operably connected to the first and second distension device (a controlled hydraulic system is connected to the first and second distention device to supply a pressurized fluid 12 to the first and second distension device, see para. [0006] of Kayser).
Regarding claim 19, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description 
However, in figure 3B Roth teaches that a controller 328 communicates with inflation valves 326A/326B to independently drive the expansion of a first distension device 250A/260A and a second distention device 250B/260B (the controller 328 controls valve drivers 332 opens and close individual inflation valves 326 to independently inflate or deflate each individual bladder 250, see fig. 3B and para. [0055] and [0058]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser controller to individually drive the expansion of the first and second distention devices as taught by Roth to provide the user with improved control of the device by allowing the user to individually inflate and deflate the first and second distention devices, see para. [0058] of Roth.
Regarding claim 20, the modified Kayser device discloses everything as claimed including that the controller is configured to oscillate inflation of one distension device (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of providing a constant inflation to the distension device.
However, in figure 3B Roth teaches that a controller 328 includes a user interface 330 that allows the user to engage a hold input 380 on a selected distension device to keep the distension device at a constant inflation (the user selects a distension device of the distension devices 250 and uses the hold input 380 to keep the selected distension device at a continuous inflation pressure, see para. [0063]). Therefore, it 
The modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device (as the controller is capable of oscillating pressure in one distention device, as taught by Kayser, and providing a constant pressure in a selected distention device, as taught by Roth, the modified Kayser device discloses oscillating the inflation of the one distension device while providing a constant inflation to the other distension device, see para. [0006] of Kayser and para. [0063] of Roth).
Regarding claim 21, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the other distension device, and wherein the oscillations are centered around a different average pressure (the controller oscillates inflation of the first distension device, see fig. 4 and para. [0006] of Kayser, and independently drives the oscillated inflation of the second distention device, which is separate from the first distention device, as taught by Roth, such that the first distention device, sealed off from the second distention device, allows the oscillations to be centered around a different average pressure, the average pressure corresponding to the pressure within its respective distention device, see para. [0058] of Roth).
Regarding claim 22, the modified Kayser device discloses that the controller is configured to oscillate inflation of one distension device and oscillate inflation of the 
	Regarding claim 28, the modified Kayser device discloses that an attachment mechanism (elastic rubber skin 13, see figs. 1-2 of Kayser) for attaching the first tube to the subject's skin (the attachment mechanism 13 is an elastic rubber skin that keeps the first tube 7 attached to the user’s skin, see fig. 2 and para. [0004] of Kayser), and a means for anchoring a proximal and distal anchor (bead-shaped seals 6) to the subject's skin (the means for anchoring a proximal and distal anchor 6 are bead-shaped seals that anchor the device 1 to the subject’s skin at the neck 3 and bottom 5 near the waist of the user, see fig. 2 and para. [0002] of Kayser).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 1 above, and further in view of Eischen, Sr. (2006/0189905 A1).
Regarding claim 7, the modified Kayser device discloses everything as claimed, including the distal end of the first tube (the first tube 250A is shown to include the distal end opposite of its open proximal end 260A, see fig. 2B of Roth), but lacks a detailed description of the distal end of the first tube lumen being open, the device further comprising: a second connection element comprising a second air supply port in fluid 
However, in figure 1 Eischen teaches that a distal end of a first bladder is open, the device further comprising: a second connection element comprising a second air supply port in fluid communication with the open distal end of the first tube lumen and attached to the distal end of the first tube. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the modified Kayser first tube to be an open distal end with a second air supply port as taught by Eischen to provide additional control of the device by allowing the user to manually adjust the pressure of the first tube, see para. [0038] of Eischen.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 17 above, and further in view of Sinderby et al. (2016/0324722 A1).
Regarding claims 23-25, the modified Kayser device discloses a controller (controlled hydraulic system, see para. [0006] of Kayser) to change operation of the first and second distention devices (the controller is connected to the first and second distention devices, the controller using compressed air to inflate the first and second distention devices in a first operation and deflate the first and second distention devices in a second operation, see fig. 4 and para. [0006] of Kayser), but lacks a detailed description of at least one sensor; wherein the controller is configured to change operation of the first and second distension devices based on feedback detected from the at least one sensor, the sensor is configured to detect a signal indicative of at least 
However, in figure 4 Sinderby teaches a sensor 414 and a controller 420, the controller 420 being configured to change operation of the first and second distension devices 108 based on feedback detected from the sensor 414, the sensor 414 being configured to detect a signal indicative of respiratory effort and the change in operation is synchronization (the sensor 414 produces a electromyographic (EMG) signal representative of an inspiratory effort of the patient as feedback to the controller 420 and the controller 420 changes the operation of the device by synchronizing the inflation of the first and second distention devices 108 based on the feedback from the sensor 414, see para. [0035] of Sinderby). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser device with a sensor and to have modified the controller to change an operation of the first and second distension devices based on feedback detected from the sensor as taught by Sinderby to allow the first and second distention devices to provide improved therapy by accommodating the respiratory effort of the subject, see para. [0035] of Sinderby.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kayser and Roth et al. as applied to claim 1 above, and further in view of Kazala, Jr. et al. (2009/0299308 A1).
Regarding claim 26, the modified Kayser device discloses everything as claimed, including a rubber skin for attaching the first tube to the surface of the subject (a rubber 
However, in figures 9A-9B Kazala teaches an adhesive 824 for attaching a tube 808 to a surface of the subject (the tube 808 is placed on the surface of the subject such that the adhesive contacts and secures the tube 808 to the surface, see para. [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Kayser first tube with an adhesive as taught by Kazala to more securely attach the bladders to the skin of the user, see para. [0050] of Kazala.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halpern et al. (4,928,674 A) is cited to show a chest compression device with multiple bladders.
Barak et al. (2005/0159690 A1) is cited to show an inflatable bladder system.
Hamilton et al. (2010/0326442 A1) is cited to show an inflatable bladder system.
Dzoiba et al. (2012/0079662 A1) is cited to show an inflatable bladder system.
Morcos (2016/0271005 A1) is cited to show an inflatable bladder system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785